Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-6 is the inclusion therein of the limitations of a holder disposed on a side opposite to the element substrate with respect to the sealing substrate, in a first direction from the sealing substrate toward the element substrate, the holder being fixed to the sealing substrate, wherein a hole is formed in the holder, the hole extending through the holder in the first direction, and in plan view viewed in the first direction, the reception side vibrating surface is disposed inside a wall surface of the holder constituting the hole. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 10,203,404 to Ohashi et al. (col.6, lines 25-35; cols.11-12; claim 1; figs.2-3) is considered to be the closest prior art which discloses a sonic wave sensor (1) including an element substrate (70) having a transmitting element having a transmission side piezoelectric element (300) and a transmission side vibrating surface coupled to the transmission side piezoelectric element and configured to transmit a sonic wave to a target, and a receiving element having a reception side piezoelectric element and a reception side vibrating surface (50) coupled to the reception side piezoelectric element and configured to receive a sonic wave reflected by the target (col.17, claim 1; fig.3) and a sealing substrate (40) facing the element substrate, and configured to seal the transmission side piezoelectric element and the reception side piezoelectric element. (see figs.4A, 4B)
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853